Although issue was joined on March 9, 1959, plaintiff did nothing further to prosecute this action until 20 months later, when after the instant motion to dismiss for failure to prosecute was made, she served a bill of particulars. Evidently a note of issue was not filed until sometime later, in fulfillment of a condition imposed by Special Term. No facts have been submitted showing a reasonable excuse for plaintiff’s delay in bringing this ease on for trial. Concur — Botéin, P. J., Breitel, Rabin, Valente and McNally, JJ.